10-3132-ag
         Zheng v. Holder
                                                                                      BIA
                                                                               Nelson, IJ
                                                                             A078 293 096


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                JOSEPH M. MCLAUGHLIN,
 8                GUIDO CALABRESI,
 9                RICHARD C. WESLEY,
10                        Circuit Judges.
11       ______________________________________
12
13       YUE MING ZHENG,
14                Petitioner,
15
16                                                              10-3132-ag
17                     v.                                       NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Gerald Karikari, New York, NY.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; William C. Peachey,
29                                     Assistant Director; Jonathan
30                                     Robbins, Attorney, Office of
31                                     Immigration Litigation, Civil
32                                     Division, United States Department
33                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Yue Ming Zheng, a native and citizen of

 6   China, seeks review of a July 7, 2010, decision of the BIA

 7   affirming the September 12, 2008, decision of Immigration

 8   Judge (“IJ”) Barbara A. Nelson denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”). In re Zheng, No. A078

11   293 096 (BIA July 7, 2010), aff’g No. A078 293 096 (Immig.

12   Ct. N.Y. City Sept. 12, 2008).      We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of the case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       Zheng contends that the agency did not make an adverse

22   credibility determination and thus his testimony alone

23   established his eligibility for relief.      Zheng testified

                                     2
 1   that he practiced Falun Gong in the United States and that

 2   the Chinese government intercepted Falun Gong materials he

 3   sent to his parents and provided a written notice ordering

 4   his parents to urge him to surrender.    Zheng also testified

 5   that his brother previously had been in the same situation

 6   for sending Falun Gong materials to their parents, as a

 7   result of which his parents had previously received a

 8   threatening notice from government officials.

 9       Although an applicant’s credible testimony alone may be

10   enough to carry his burden of proof, 8 C.F.R. § 208.13(a),

11   an IJ may nonetheless require that testimony be corroborated

12   if one would reasonably expect corroborating evidence to be

13   available.   See Chuilu Liu v. Holder, 575 F.3d 193, 196-98

14   (2d Cir. 2009).   Here, the agency determined that Zheng

15   failed to provide the village notice relating to the

16   confiscation of the Falun Gong materials sent by his

17   brother, a letter from his mother describing his brother’s

18   situation, or a letter or testimony from his brother.

19       Because such evidence would have provided support for

20   Zheng’s argument that the government was aware of his Falun

21   Gong activities, the agency reasonably determined that such

22   evidence was material to his claim.     See Hongsheng Leng v.

23   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (holding that an

                                   3
 1   applicant seeking to establish a well-founded fear of

 2   persecution in the absence of past persecution must make

 3   some showing that the government is aware or is likely to

 4   become aware of his or her activities – i.e., those

 5   activities that will allegedly lead to persecution).     In

 6   addition, given that Zheng’s mother submitted a letter in

 7   which she did not mention the incident involving Zheng’s

 8   brother and given that Zheng testified that he could ask his

 9   brother to provide a letter but never did so either before

10   or after the IJ’s decision, the record does not compel the

11   conclusion that such evidence was unavailable.   See Chuilu

12   Liu, 575 F.3d at 196-99.

13       Although Zheng argues that the letter from his mother

14   and the village notice sufficiently corroborated his claim

15   and that the agency did not give proper weight to that

16   evidence, the agency’s determination that this evidence was

17   of little probative value is entitled to deference. Such

18   deference is particularly due given that the IJ previously

19   found that Zheng was not credible, and given that the notice

20   was not authenticated and Zheng’s mother was an interested

21   witness.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 149

22   (2d Cir. 2007) (holding that the BIA did not abuse its

23   discretion in discrediting a purported village notice where

                                   4
 1   the document was not authenticated and the alien had been

 2   found not credible by the IJ); see also Xiao Ji Chen v. U.S.

 3   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

 4   that the weight afforded to the applicant’s evidence in

 5   immigration proceedings lies largely within the discretion

 6   of the agency); Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

 7   209, 215 (BIA 2010) (giving diminished weight to letters

 8   from friends and relatives where they were written by

 9   interested witnesses not subject to cross-examination).

10       Because the agency reasonably gave diminished weight to

11   Zheng’s evidence and found that Zheng failed to provide

12   other reasonably available corroborative evidence to support

13   his claim that Chinese government officials were aware or

14   likely to become aware of his Falun Gong activities and

15   persecute him as a result, the agency did not err in

16   determining that Zheng failed to meet his burden of proving

17   his eligibility for asylum, withholding of removal, or CAT

18   relief.   See Chuilu Liu, 575 F.3d at 196-99; see also Paul

19   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in

                                   5
 1   this petition is DISMISSED as moot.    Any pending request for

 2   oral argument in this petition is DENIED in accordance with

 3   Federal Rule of Appellate Procedure 34(a)(2) and Second

 4   Circuit Local Rule 34.1(b).
 5
 6
 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    6